DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Tanoguchi et al. US 20140217756 A1 (hereinafter Tanoguchi).
In regards to claim 1, Tanoguchi teaches an inside handle device (See fig 1) comprising: a handle base (30) attached to a door panel (12) of a vehicle (See fig 1); a lock lever (50) configured to be rotatably supported on the handle base (See fig 6-7); a stopper portion (60) provided on the handle base and configured to limit a rotation range of the lock lever (See fig 6-7); and an impact absorbing portion (61) provided on the handle base and configured to absorb an impact generated by a contact of the lock lever with the stopper portion (See fig 8, and paragraphs 12, 46, and 51).  
In regards to claim 2, Tanoguchi teaches the inside handle device according to claim 1, wherein the impact absorbing portion includes an impact absorbing wall portion (61a) disposed apart from a general wall portion of the handle base (the walls of 30 seen in fig 7).  
In regards to claim 3, Tanoguchi teaches the inside handle device according to claim 2, wherein the impact absorbing portion includes a first protruding piece (63) portion protruding and extending from the impact absorbing wall portion (See fig 8), and wherein the stopper portion includes a locking side stopper (part connecting with 50 in fig 6) defining a locking side rotation limit of the lock lever (See fig 6), and the locking side stopper is formed on the first protruding piece portion of the impact absorbing portion (See fig 8 and fig 6).  
In regards to claim 4, Tanoguchi teaches the inside handle device according to claim 2, wherein the stopper portion includes an unlocking side stopper (portion connecting to 50 in fig 7) defining an unlocking side rotation limit of the lock lever (See fig 7), and the unlocking side stopper is formed on the impact absorbing wall portion of the impact absorbing portion (See fig 8 and fig 7).  
In regards to claim 5, Tanoguchi teaches the inside handle device according to claim 1, wherein the stopper portion includes an auxiliary stopper (portion connecting to 50 in fig 7) suppressing rotation of the lock lever when a rotating force exceeding the rotation range is applied to the lock lever (See fig 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Dragon et al.   WO 2011006473 A1 - teaches a similar impact absorbing flexible member.
Dragon et al. DE 102008058419 A1 – teaches a similar impact absorbing flexible member.
Kaiser GB 2226849 A – teaches a similar impact absorbing flexible member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675